The judgment of the court was pronounced by
Slidell, J.
The judgmont from which this appeal was taken was a confirmation of a judgment by default. Tho record presents no bill of exceptions, there is no statement of facts, and the assignment of errors was filed six months after tho record was brought up. The motion to dismiss must prevail.* Code of Practice, art. 897. I Robinson, 196. Appeal dismissed.

 The final judgment in this case confirmed one previously taken by default, hut it was rendered on the verdict of a jury. The record did not 'contain tho ovidonco laid beforo.the jury-